                                                                                    Case 1:20-cv-00301-DAD-SKO Document 14 Filed 09/11/20 Page 1 of 13

                                                                                1    DALE L. ALLEN, JR., State Bar No. 145279
                                                                                     dallen@aghwlaw.com
                                                                                2    PATRICK D. MORIARTY, State Bar No. 213185
                                                                                     pmoriarty@aghwlaw.com
                                                                                3    ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                     180 Montgomery Street, Suite 1200
                                                                                4    San Francisco, CA 94104
                                                                                     Telephone:     (415) 697-2000
                                                                                5    Facsimile:     (415) 813-2045

                                                                                6    Attorneys for Defendant
                                                                                     CITY OF MADERA
                                                                                7

                                                                                8                                 UNITED STATES DISTRICT COURT

                                                                                9                               EASTERN DISTRICT OF CALIFORNIA
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    LISA NOVAK and PATRICK NOVAK,                  Case No. 1:20-cv-00301-DAD-SKO
                                                                                     as the heirs and representative of the
                                                                               12    decedent, Michael Robert Novak                 STIPULATED PROTECTIVE ORDER

                                                                               13                           Plaintiff,              (Doc. 13)

                                                                               14            v.

                                                                               15    CITY OF MADERA, a municipal entity
                                                                                     of the State of California, KAYLA
                                                                               16    CLARK, DORIAN LASSO, ROBERT
                                                                                     MAHONEY, and ANTHONY
                                                                               17    MARTINEZ and DOES 1 through 10
                                                                                     inclusive ,
                                                                               18
                                                                                                            Defendants.
                                                                               19

                                                                               20
                                                                               21   1.     PURPOSES AND LIMITATIONS

                                                                               22   Disclosure and discovery activity in this action are likely to involve production of confidential,

                                                                               23   proprietary, or private information for which special protection from public disclosure and from

                                                                               24   use for any purpose other than prosecuting this litigation may be warranted. Accordingly, the

                                                                               25   parties hereby stipulate to and petition the court to enter the following Stipulated Protective

                                                                               26   Order. The parties acknowledge that this Order does not confer blanket protections on all

                                                                               27   disclosures or responses to discovery and that the protection it affords from public disclosure and

                                                                               28   use extends only to the limited information or items that are entitled to confidential treatment
                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                       1                            CV-00301-DAD-SKO

                                             372287.1
                                                                                    Case 1:20-cv-00301-DAD-SKO Document 14 Filed 09/11/20 Page 2 of 13

                                                                                1   under the applicable legal principles. The parties further acknowledge, as set forth in Section

                                                                                2   12.3, below, that this Stipulated Protective Order does not entitle them to file confidential

                                                                                3   information under seal; Civil Local Rule 141.1 sets forth the procedures that must be followed

                                                                                4   and the standards that will be applied when a party seeks permission from the court to file

                                                                                5   material under seal.

                                                                                6   2.      DEFINITIONS

                                                                                7   2.1     Challenging Party: a Party or Non-Party that challenges the designation of information or

                                                                                8   items under this Order.

                                                                                9   2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   Procedure 26(c). It encompasses information where public disclosure is likely to result in

                                                                               12   particularized harm, or where public disclosure would violate privacy interests recognized by law.

                                                                               13   Examples of confidential information include, but are not limited to, the following:

                                                                               14                           a.     personnel file records of any peace officer;

                                                                               15                           b.     plaintiff’s medical records;

                                                                               16                           c.     plaintiff’s military records;

                                                                               17                           d.     documents pertaining to welfare checks and/or California

                                                                               18                                  Welfare and Institutions Code Section 5150 as to plaintiff;

                                                                               19                           e.     Internal Affairs investigations that would not fall under public

                                                                               20                                  disclosure per California Penal Code Section 832.7;
                                                                               21                           f.     social security numbers and similar sensitive identifying (unless

                                                                               22                                  redacted by order or by agreement of all parties);

                                                                               23                           g.     any other documents that that the parties agree should be

                                                                               24                                  subject to the protections of this protective order; and

                                                                               25                           h.     any and all communications between/by the decedent and his

                                                                               26                                  family members relating to decedent.
                                                                               27   2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as

                                                                               28   their support staff).
                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                       2                            CV-00301-DAD-SKO

                                             372287.1
                                                                                    Case 1:20-cv-00301-DAD-SKO Document 14 Filed 09/11/20 Page 3 of 13

                                                                                1   2.4      Designating Party: a Party or Non-Party that designates information or items that it

                                                                                2   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                                                                                3   2.5      Disclosure or Discovery Material: all items or information, regardless of the medium or

                                                                                4   manner in which it is generated, stored, or maintained (including, among other things, testimony,

                                                                                5   transcripts, and tangible things), that are produced or generated in disclosures or responses to

                                                                                6   discovery in this matter.

                                                                                7   2.6      Expert: a person with specialized knowledge or experience in a matter pertinent to the

                                                                                8   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                                                                                9   consultant in this action.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   2.7      House Counsel: attorneys who are employees of a party to this action. House Counsel
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   does not include Outside Counsel of Record or any other outside counsel.

                                                                               12   2.8      Non-Party: any natural person, partnership, corporation, association, or other legal entity

                                                                               13   not named as a Party to this action.

                                                                               14   2.9      Outside Counsel of Record: attorneys who are not employees of a party to this action but

                                                                               15   are retained to represent or advise a party to this action and have appeared in this action on behalf

                                                                               16   of that party or are affiliated with a law firm which has appeared on behalf of that party.

                                                                               17   2.10     Party: any party to this action, including all of its officers, directors, employees,

                                                                               18   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                                                               19   2.11     Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

                                                                               20   this action.
                                                                               21   2.12     Professional Vendors: persons or entities that provide litigation support services (e.g.,

                                                                               22   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

                                                                               23   storing, or retrieving data in any form or medium) and their employees and subcontractors.

                                                                               24   2.13     Protected Material: any Disclosure or Discovery Material that is designated as

                                                                               25   “CONFIDENTIAL.”

                                                                               26   2.14     Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing
                                                                               27   Party.

                                                                               28   3.       SCOPE
                                                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                         3                            CV-00301-DAD-SKO

                                             372287.1
                                                                                    Case 1:20-cv-00301-DAD-SKO Document 14 Filed 09/11/20 Page 4 of 13

                                                                                1   The protections conferred by this Stipulation and Order cover not only Protected Material (as

                                                                                2   defined above), but also (1) any information copied from Protected Material; (2) all copies,

                                                                                3   excerpts, summaries, or compilations of Protected Material that reveal the source of the Protected

                                                                                4   Material or that reveal specific information, i.e., the raw data gleaned from protected documents,

                                                                                5   entitled to confidentiality under this stipulated order; and (3) any testimony, conversations, or

                                                                                6   presentations by Parties or their Counsel that might reveal Protected Material. However, the

                                                                                7   protections conferred by this Stipulation and Order do not cover the following information: (a)

                                                                                8   any information that is in the public domain at the time of disclosure to a Receiving Party or

                                                                                9   becomes part of the public domain after its disclosure to a Receiving Party as a result of
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   publication not involving a violation of this Order, including becoming part of the public record
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

                                                                               12   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

                                                                               13   information lawfully and under no obligation of confidentiality to the Designating Party. Any use

                                                                               14   of Protected Material at trial shall be governed by a separate agreement or order.

                                                                               15   4.     DURATION

                                                                               16   Even after final disposition of this litigation, the confidentiality obligations imposed by this Order

                                                                               17   shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                                                                               18   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

                                                                               19   and defenses in this action, with or without prejudice; and (2) final judgment herein after the

                                                                               20   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                                                                               21   including the time limits for filing any motions or applications for extension of time pursuant to

                                                                               22   applicable law.

                                                                               23   5.     DESIGNATING PROTECTED MATERIAL

                                                                               24   5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-

                                                                               25   Party that designates information or items for protection under this Order must take care to limit

                                                                               26   any such designation to specific material that qualifies under the appropriate standards. The
                                                                               27   Designating Party must designate for protection only those parts of material, documents, items, or

                                                                               28   oral or written communications that qualify – so that other portions of the material, documents,
                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                       4                            CV-00301-DAD-SKO

                                             372287.1
                                                                                    Case 1:20-cv-00301-DAD-SKO Document 14 Filed 09/11/20 Page 5 of 13

                                                                                1   items, or communications for which protection is not warranted are not swept unjustifiably within

                                                                                2   the ambit of this Order.

                                                                                3   Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be

                                                                                4   clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

                                                                                5   encumber or retard the case development process or to impose unnecessary expenses and burdens

                                                                                6   on other parties) expose the Designating Party to sanctions.

                                                                                7   If it comes to a Designating Party’s attention that information or items that it designated for

                                                                                8   protection do not qualify for protection, that Designating Party must promptly notify all other

                                                                                9   Parties that it is withdrawing the mistaken designation.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   5.2    Manner and Timing of Designations. Except as otherwise provided in this Order (see,
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure

                                                                               12   or Discovery Material that qualifies for protection under this Order must be clearly so designated

                                                                               13   before the material is disclosed or produced.

                                                                               14   Designation in conformity with this Order requires:

                                                                               15   (a) for information in documentary form (e.g., paper or electronic documents, but excluding

                                                                               16   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

                                                                               17   legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or

                                                                               18   portions of the material on a page qualifies for protection, the Producing Party also must clearly

                                                                               19   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                                                                               20   A Party or Non-Party that makes original documents or materials available for inspection need
                                                                               21   not designate them for protection until after the inspecting Party has indicated which material it

                                                                               22   would like copied and produced. During the inspection and before the designation, all of the

                                                                               23   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting

                                                                               24   Party has identified the documents it wants copied and produced, the Producing Party must

                                                                               25   determine which documents, or portions thereof, qualify for protection under this Order. Then,

                                                                               26   before producing the specified documents, the Producing Party must affix the
                                                                               27   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or

                                                                               28   portions of the material on a page qualifies for protection, the Producing Party also must clearly
                                                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                                        5                            CV-00301-DAD-SKO

                                             372287.1
                                                                                    Case 1:20-cv-00301-DAD-SKO Document 14 Filed 09/11/20 Page 6 of 13

                                                                                1   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                                                                                2   (b) for testimony given in deposition or in other pretrial or trial proceedings, that the Designating

                                                                                3   Party identify on the record, before the close of the deposition, hearing, or other proceeding, all

                                                                                4   protected testimony.

                                                                                5   (c) for information produced in some form other than documentary and for any other tangible

                                                                                6   items, that the Producing Party affix in a prominent place on the exterior of the container or

                                                                                7   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

                                                                                8   portion or portions of the information or item warrant protection, the Producing Party, to the

                                                                                9   extent practicable, shall identify the protected portion(s).
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   qualified information or items does not, standing alone, waive the Designating Party’s right to

                                                                               12   secure protection under this Order for such material. Upon timely correction of a designation, the

                                                                               13   Receiving Party must make reasonable efforts to assure that the material is treated in accordance

                                                                               14   with the provisions of this Order.

                                                                               15   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                                                               16   6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

                                                                               17   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                                                                               18   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                                                                               19   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                                                                               20   challenge a confidentiality designation by electing not to mount a challenge promptly after the
                                                                               21   original designation is disclosed.

                                                                               22   6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

                                                                               23   providing written notice of each designation it is challenging and describing the basis for each

                                                                               24   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

                                                                               25   recite that the challenge to confidentiality is being made in accordance with this specific

                                                                               26   paragraph of the Protective Order. The parties shall attempt to resolve each challenge in good
                                                                               27   faith and must begin the process by conferring directly (in voice to voice dialogue; other forms of

                                                                               28   communication are not sufficient) within 14 days of the date of service of notice. In conferring,
                                                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                                        6                            CV-00301-DAD-SKO

                                             372287.1
                                                                                    Case 1:20-cv-00301-DAD-SKO Document 14 Filed 09/11/20 Page 7 of 13

                                                                                1   the Challenging Party must explain the basis for its belief that the confidentiality designation was

                                                                                2   not proper and must give the Designating Party an opportunity to review the designated material,

                                                                                3   to reconsider the circumstances, and, if no change in designation is offered, to explain the basis

                                                                                4   for the chosen designation. A Challenging Party may proceed to the next stage of the challenge

                                                                                5   process only if it has engaged in this meet and confer process first or establishes that the

                                                                                6   Designating Party is unwilling to participate in the meet and confer process in a timely manner.

                                                                                7   6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

                                                                                8   the Designating Party shall file and serve a motion to retain confidentiality (and in compliance

                                                                                9   with Civil Local Rule 141.1, if applicable) within 21 days of the initial notice of challenge or
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   within 14 days of the parties agreeing that the meet and confer process will not resolve their
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   dispute, whichever is earlier. Each such motion must be accompanied by a competent declaration

                                                                               12   affirming that the movant has complied with the meet and confer requirements imposed in the

                                                                               13   preceding paragraph. Failure by the Designating Party to make such a motion including the

                                                                               14   required declaration within 21 days (or 14 days, if applicable) shall automatically waive the

                                                                               15   confidentiality designation for each challenged designation. In addition, the Challenging Party

                                                                               16   may file a motion challenging a confidentiality designation at any time if there is good cause for

                                                                               17   doing so, including a challenge to the designation of a deposition transcript or any portions

                                                                               18   thereof. Any motion brought pursuant to this provision must be accompanied by a competent

                                                                               19   declaration affirming that the movant has complied with the meet and confer requirements

                                                                               20   imposed by the preceding paragraph.
                                                                               21   The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

                                                                               22   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

                                                                               23   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

                                                                               24   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

                                                                               25   file a motion to retain confidentiality as described above, all parties shall continue to afford the

                                                                               26   material in question the level of protection to which it is entitled under the Producing Party’s
                                                                               27   designation until the court rules on the challenge.

                                                                               28   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                                          7                          CV-00301-DAD-SKO

                                             372287.1
                                                                                    Case 1:20-cv-00301-DAD-SKO Document 14 Filed 09/11/20 Page 8 of 13

                                                                                1   7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                                                                                2   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                                                                                3   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                                                                                4   the categories of persons and under the conditions described in this Order. When the litigation has

                                                                                5   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                                                                                6   DISPOSITION).

                                                                                7   Protected Material must be stored and maintained by a Receiving Party at a location and in a

                                                                                8   secure manner that ensures that access is limited to the persons authorized under this Order.

                                                                                9   7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   court or permitted in writing by the Designating Party, a Receiving Party may disclose any
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   information or item designated “CONFIDENTIAL” only to:

                                                                               12   (a) Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably

                                                                               13   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

                                                                               14   Bound” (Exhibit A);

                                                                               15   (b) the court and its personnel;

                                                                               16   (c) court reporters and their staff, professional jury or trial consultants, mock jurors, and

                                                                               17   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                                                                               18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                               19   (d) during their depositions, witnesses in the action to whom disclosure is reasonably necessary

                                                                               20   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
                                                                               21   otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                                                                               22   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                                                                               23   bound by the court reporter and may not be disclosed to anyone except as permitted under this

                                                                               24   Stipulated Protective Order or as agreed by the Designating Party.

                                                                               25    (e) the author or recipient of a document containing the information or a custodian or other

                                                                               26   person who otherwise possessed or knew the information.
                                                                               27   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                                                                               28   LITIGATION
                                                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                                        8                            CV-00301-DAD-SKO

                                             372287.1
                                                                                    Case 1:20-cv-00301-DAD-SKO Document 14 Filed 09/11/20 Page 9 of 13

                                                                                1   If a Party is served with a subpoena or a court order issued in other litigation that compels

                                                                                2   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

                                                                                3   must:

                                                                                4   (a) promptly notify in writing the Designating Party. Such notification shall include a copy of the

                                                                                5   subpoena or court order;

                                                                                6   (b) promptly notify in writing the party who caused the subpoena or order to issue in the other

                                                                                7   litigation that some or all of the material covered by the subpoena or order is subject to this

                                                                                8   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                                                                                9   (c) cooperate with respect to all reasonable procedures sought to be pursued by the Designating
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   Party whose Protected Material may be affected.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   If the Designating Party timely seeks a protective order, the Party served with the subpoena or

                                                                               12   court order shall not produce any information designated in this action as “CONFIDENTIAL”

                                                                               13   before a determination by the court from which the subpoena or order issued, unless the Party has

                                                                               14   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

                                                                               15   expense of seeking protection in that court of its confidential material – and nothing in these

                                                                               16   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

                                                                               17   disobey a lawful directive from another court.

                                                                               18   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                                                                               19   LITIGATION

                                                                               20   (a) The terms of this Order are applicable to information produced by a Non-Party in this action
                                                                               21   and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection

                                                                               22   with this litigation is protected by the remedies and relief provided by this Order. Nothing in these

                                                                               23   provisions should be construed as prohibiting a Non-Party from seeking additional protections.

                                                                               24   (b) In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s

                                                                               25   confidential information in its possession, and the Party is subject to an agreement with the Non-

                                                                               26   Party not to produce the Non-Party’s confidential information, then the Party shall:
                                                                               27   (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of the

                                                                               28   information requested is subject to a confidentiality agreement with a Non-Party;
                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                       9                            CV-00301-DAD-SKO

                                             372287.1
                                                                                    Case 1:20-cv-00301-DAD-SKO Document 14 Filed 09/11/20 Page 10 of 13

                                                                                1    (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

                                                                                2    litigation, the relevant discovery request(s), and a reasonably specific description of the

                                                                                3    information requested; and

                                                                                4    (3) make the information requested available for inspection by the Non-Party.

                                                                                5    (c) If the Non-Party fails to object or seek a protective order from this court within 14 days of

                                                                                6    receiving the notice and accompanying information, the Receiving Party may produce the Non-

                                                                                7    Party’s confidential information responsive to the discovery request. If the Non-Party timely

                                                                                8    seeks a protective order, the Receiving Party shall not produce any information in its possession

                                                                                9    or control that is subject to the confidentiality agreement with the Non-Party before a
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    burden and expense of seeking protection in this court of its Protected Material.

                                                                               12    10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                                                               13    If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material

                                                                               14    to any person or in any circumstance not authorized under this Stipulated Protective Order, the

                                                                               15    Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

                                                                               16    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

                                                                               17    inform the person or persons to whom unauthorized disclosures were made of all the terms of this

                                                                               18    Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

                                                                               19    Be Bound” that is attached hereto as Exhibit A.

                                                                               20    11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                                                                               21    MATERIAL

                                                                               22    When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

                                                                               23    material is subject to a claim of privilege or other protection, the obligations of the Receiving

                                                                               24    Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not

                                                                               25    intended to modify whatever procedure may be established in an e-discovery order that provides

                                                                               26    for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
                                                                               27    (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or

                                                                               28    information covered by the attorney-client privilege or work product protection, the parties may
                                                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                        10                            CV-00301-DAD-SKO

                                             372287.1
                                                                                    Case 1:20-cv-00301-DAD-SKO Document 14 Filed 09/11/20 Page 11 of 13

                                                                                1    incorporate their agreement in the stipulated protective order submitted to the court.

                                                                                2    12.    MISCELLANEOUS

                                                                                3    12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

                                                                                4    modification by the court in the future.

                                                                                5    12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

                                                                                6    Party waives any right it otherwise would have to object to disclosing or producing any

                                                                                7    information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                                                                                8    Party waives any right to object on any ground to use in evidence of any of the material covered

                                                                                9    by this Protective Order.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    12.3   Filing Protected Material. Without written permission from the Designating Party or a
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    court order secured after appropriate notice to all interested persons, a Party may not file in the

                                                                               12    public record in this action any Protected Material. A Party that seeks to file under seal any

                                                                               13    Protected Material must comply with Civil Local Rule 141. Protected Material may only be filed

                                                                               14    under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

                                                                               15    issue. Pursuant to Civil Local Rule 141, a sealing order will issue only upon a request establishing

                                                                               16    that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise

                                                                               17    entitled to protection under the law.

                                                                               18    13.    FINAL DISPOSITION

                                                                               19    Within 60 days after the final disposition of this action, as defined in paragraph 4, upon written

                                                                               20    notification served by Producing or Designating Party, each Receiving Party must return all
                                                                               21    Protected Material to the Producing Party or destroy such material. As used in this subdivision,

                                                                               22    “all Protected Material” includes all copies, abstracts, compilations, summaries, and any other

                                                                               23    format reproducing or capturing any of the Protected Material. Whether the Protected Material is

                                                                               24    returned or destroyed, the Receiving Party must submit a written certification to the Producing

                                                                               25    Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that

                                                                               26    (1) identifies (by category, where appropriate) all the Protected Material that was returned or
                                                                               27    destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,

                                                                               28    compilations, summaries or any other format reproducing or capturing any of the Protected
                                                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                        11                            CV-00301-DAD-SKO

                                             372287.1
                                                                                    Case 1:20-cv-00301-DAD-SKO Document 14 Filed 09/11/20 Page 12 of 13

                                                                                1    Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

                                                                                2    pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                                                                                3    correspondence, deposition and trial exhibits, expert reports, attorney work product, and

                                                                                4    consultant and expert work product, even if such materials contain Protected Material. Any such

                                                                                5    archival copies that contain or constitute Protected Material remain subject to this Protective

                                                                                6    Order as set forth in Section 4 (DURATION).

                                                                                7

                                                                                8    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                     DATED: September 9, 2020                       EMANUEL LAW GROUP
                                                                               10
                                           180 Montgomery Street, Suite 1200




                                                                                                                                   By: /s/ Todd P. Emanuel
                                            San Francisco, California 94104




                                                                               11
                                                                                                                                   TODD P. EMANUEL
                                                                               12                                                  Attorney for Plaintiffs
                                                                                                                                   LISA NOVAK and PATRICK NOVAK, as
                                                                               13                                                  the heirs and representatives of the decedent,
                                                                                                                                    Michael Robert Novak
                                                                               14

                                                                               15
                                                                                                                                    ALLEN, GLAESSNER,
                                                                               16                                                   HAZELWOOD & WERTH, LLP
                                                                                     DATED: September 9, 2020                      By: /s/ Patrick Moriarty
                                                                               17
                                                                                                                                   PATRICK MORIARTY
                                                                               18
                                                                                                                                   Attorney for Defendants, CITY OF MADERA,
                                                                               19                                                  KAYLA CLARK, DORIAN LASSO, ROBERT
                                                                                                                                   MAHONEY, and ANTHONY MARTINEZ
                                                                               20
                                                                               21                                                 ORDER
                                                                               22

                                                                               23
                                                                                     IT IS SO ORDERED.
                                                                               24

                                                                               25
                                                                                     Dated:    September 10, 2020                                 /s/   Sheila K. Oberto                .
                                                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                                               26
                                                                               27

                                                                               28
                                                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                                       12                            CV-00301-DAD-SKO

                                             372287.1
                                                                                    Case 1:20-cv-00301-DAD-SKO Document 14 Filed 09/11/20 Page 13 of 13

                                                                                1           EXHIBIT A

                                                                                2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                                                                3           I, _____________________________ [print or type full name], of _________________

                                                                                4    [print or type full address], declare under penalty of perjury that I have read in its entirety and

                                                                                5    understand the Stipulated Protective Order that was issued by the United States District Court for

                                                                                6    the Eastern District of California on _______ in the case of Lisa Novak and Patrick Novak v. City

                                                                                7    of Madera, et al. I agree to comply with and to be bound by all the terms of this Stipulated

                                                                                8    Protective Order and I understand and acknowledge that failure to so comply could expose me to

                                                                                9    sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    any manner any information or item that is subject to this Stipulated Protective Order to any
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    person or entity except in strict compliance with the provisions of this Order.

                                                                               12           I further agree to submit to the jurisdiction of the United States District Court for the

                                                                               13    Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective

                                                                               14    Order, even if such enforcement proceedings occur after termination of this action.

                                                                               15           I hereby appoint __________________________ [print or type full name] of

                                                                               16    _______________________________________ [print or type full address and telephone

                                                                               17    number] as my California agent for service of process in connection with this action or any

                                                                               18    proceedings related to enforcement of this Stipulated Protective Order.

                                                                               19

                                                                               20           Date: ______________________________________
                                                                               21

                                                                               22           City and State where sworn and signed: _________________________________

                                                                               23

                                                                               24           Printed name: _______________________________

                                                                               25

                                                                               26           Signature: _________________________________
                                                                               27

                                                                               28
                                                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                        13                            CV-00301-DAD-SKO

                                             372287.1
